DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/14/2022 has been entered.

	This Non-Final Office Action is in response to Applicant’s RCE filing on 3/14/2022. Claims 1-12, 14, and 15 are currently pending, with claims 13 was cancelled from consideration. Accordingly, claims 1-12, 14, and 15 are examined below. The earliest effective filing date of the present application is 8/30/2017.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first to file provisions.

Claim Objections
3.	Claim 9 and 14 are objected to because of the following informalities:  
Claim 9 is missing “and” in the listing of limitations.
Claim 14 server is misspelled as “sever” and the logical flow of claim 14 “wherein the customer terminal receives confirmation of the payee shop authentication information and a payment amount before sending the shop information to the sever.” What is the confirmation being compared to if it is taking place before the sending of the shop information to the server? 
Appropriate correction is required.

Claim Rejections -35 USC §101
4.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-12, 14, and 15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1
Claims 1-10, 14, and 15 are directed toward a payment system (machine). Claim 11 is directed to a method (process). Claim 12 are directed toward a non-transitory computer-readable information storage medium (machine). Thus, all claims fall within one of the four statutory categories as required by Step 1.


Regarding Step 2A [prong 1]
Claims 1-12, 14, and 15 are directed toward the judicial exception of an abstract idea. Independent claims 11 and 12 recites essentially the same abstract features as claim 1, thus are abstract for the same reasons as claim 1.
Regarding independent claim 1, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 1. A payment system comprising: 
a customer terminal operated by a customer; and 
a server, wherein 
the server stores each of a plurality of pieces of payee shop identification information in association with payee shop authentication information which is unique to each of a plurality of payee shops, 
wherein the customer terminal: 
receives a selection of a payee shop by the customer; 
receives an input of the payee shop authentication information unique to the payee shop entered by the payee shop; and 
sends payee shop identification information of the payee shop and the payee shop authentication information entered by the payee shop to the server, 
the server executes authentication processing by comparing the payee shop authentication information received from the customer terminal to the payee shop authentication information stored in association with the payee shop identification information received from the customer terminal, and 
the payment system executes payment processing to the payee shop based on an authentication processing result.
The Applicant's Specification titled "Payment System, Payment Method, And Program" emphasizes the business need for data analysis, "However, in the techniques of Patent Literatures 1 and 2, the customer needs to bring their customer terminal close to the authentication device or the reader, and thus a place in which the customer executes the payment processing is limited. In this regard, it can be considered to display a list of shops on the customer terminal, and perform the payment processing on a payee shop selected from the list, thereby allowing the customer to pay at any place. In this case, however, there is a possibility that the customer may select a payee shop in error and make an erroneous payment. One or more embodiments of the present invention have been conceived in view of the above, and an object thereof is to prevent an erroneous payment." (Spec. p. 2, l. 3-15). Thus, data analytics to prevent human error to the Specification is a business concept being addressed by the claimed invention.
As the bolded claim limitations above demonstrate, independent claims 1, 11, and 12 are directed to the abstract idea of receiving a selection of a payee shop, receiving input of a payee shop authentication information, sending the payee shop identification information and the payee shop authentication information, comparing the information and processing a payment, which is considered certain methods of organizing human activity  because the bolded claim limitations pertain to (i) commercial or legal interactions. See MPEP §2106.04(a)(2)(II).
Applicant's claims as recited above provide a business solution of authenticating a transaction from erroneous human input to complete the transaction. Applicant's claimed invention pertains to commercial/legal interactions because the limitations recite receiving a selection of a payee shop, receiving input of a payee shop authentication information, sending the payee shop identification information and the payee shop authentication information, comparing the information and processing a payment , which pertain to "advertising, marketing or sales activities or behaviors and business relations" expressly categorized under commercial/legal interactions. See MPEP §2106.04(a)(2)(II).
Dependent claims 2-10, 14, and 15 further reiterate the same abstract ideas with further embellishments, such as wherein when the customer selects the payee shop, displaying a message to prompt the payee shop to enter the payee shop authentication information, and when the message is displayed, receiving the input of the payee shop authentication information by the payee shop; wherein when the customer selects the payee shop, displaying payee shop information indicating the payee shop, and receiving the input of the payee shop authentication information by the payee shop while the payee shop information being displayed; receives an input of a payment amount by the customer; displays the payment amount entered by the customer; and receives the input of the payee shop authentication information by the payee shop while the payment amount being displayed, and the payment processing is processing for paying the payment amount entered by the customer to the payee shop selected by the customer; receives an input of a payment amount by the customer and an input of a payment amount by the payee shop, the payment system determines whether the payment amount entered by the customer is matched with the payment amount entered by the payee shop, and executes the payment processing further based on a determination result; share payee shop authentication information of the shop, and sends the payee shop identification information and the payee shop authentication information entered by the payee shop; receives an input of a payment amount by the customer, sends the payment amount entered by the customer, receives an input of a payment amount by the shop; receives an input of the payee shop authentication information by the shop; and sends the payment amount and the payee shop authentication information each entered by the shop, stores the payee shop authentication information and a payment amount, which are received of each shop, in association with payee shop identification information of the shop, and executes authentication processing based on the payee shop authentication information received and the payee shop authentication information stored in association with payee shop identification information and a payment amount that are received; encrypts the payee shop authentication information entered by a shop using a payment amount entered by the shop as a cryptographic key, stores the payee shop authentication information encrypted, and executes authentication processing by decoding the payee shop authentication information stored in association with payee shop identification information and the payment amount that are received based on the payment amount; wherein each shop indicating payee shop authentication information of the shop, receives an input of the payee shop authentication information by a contact; issues payee shop authentication information of each shop; and sends issued payee shop authentication information to each shop; receives confirmation of the payee shop authentication information and a payment amount before sending the shop information; and wherein the payee store enters the payee shop authentication information directly, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 11, and 12.

Regarding Step 2A [prong 2]
Claims 1-12, 14, and 15 fail to integrate the abstract idea into a practical application. Independent claim 1 (similarly claims 11 and 12) include the following additional elements which do not amount to a practical application:
Claim 1. A payment system comprising: 
a customer terminal operated by a customer; and 
a server, wherein 
the server stores each of a plurality of pieces of payee shop identification information in association with payee shop authentication information which is unique to each of a plurality of payee shops, 
wherein the customer terminal: 
receives a selection of a payee shop by the customer; 
receives an input of the payee shop authentication information unique to the payee shop entered by the payee shop; and 
sends payee shop identification information of the payee shop and the payee shop authentication information entered by the payee shop to the server, 
the server executes authentication processing by comparing the payee shop authentication information received from the customer terminal to the payee shop authentication information stored in association with the payee shop identification information received from the customer terminal, and 
the payment system executes payment processing to the payee shop based on an authentication processing result.
The bolded limitations recited above in independent claim 1 (Similarly claims 11 and 12 also including a non-transitory computer-readable information storage medium.) pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of an customer terminal, server, payment system and a non-transitory computer-readable information storage medium which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.04(d)(1) and §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, "In this case, the customer terminal 10 may be provided with an IC chip in which the electronic value is recorded. The IC chip may include a control unit, a storage unit, and a communication unit, and the storage unit stores balance information of the electronic value and a program to change the balance information. The IC chip may change the balance information stored therein in response to an instruction from the payment server 20 or other server." (Spec. p. 46, l. 14-22). Nothing in the Specification describes the specific operations recited in claim 1 (Similarly claims 11 and 12) as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). Simply put, the claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of data analytics. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to steps for receiving a selection of a payee shop, receiving input of a payee shop authentication information, sending the payee shop identification information and the payee shop authentication information, comparing the information and processing a payment and the additional computer elements a tool to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04 and §21062106.05(f-h). Alternatively, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.04 and §2106.05(g). Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04(d)(1) and §2106§2106.05 (a & e).
Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept identified above is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible. Alternatively, the Office has long considered data gathering and data processing as well as data output recruitment information on a social network to be insignificant extra-solution activity, and these additional elements used to gather and output recruitment information on a social network are insignificant extra-solution limitations that do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(g). Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); similarly, the current invention receiving a selection of a payee shop, receiving input of a payee shop authentication information, sending the payee shop identification information and the payee shop authentication information, comparing the information and processing a payment on a computer. When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field. Applicant's limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.
Dependent claims 2-10, 14, and 15 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims 1, 11, and 12 respectively, for example, Claim 2 wherein when the customer selects the payee shop, the customer terminal displays a message to prompt the payee shop to enter the payee shop authentication information on a display, and when the message is displayed, the customer terminal receives the input of the payee shop authentication information by the payee shop; Claim 3 wherein when the customer selects the payee shop, the customer terminal displays payee shop information indicating the payee shop on a display, and the customer terminal receives the input of the payee shop authentication information by the payee shop while the payee shop information being displayed; Claim 4 wherein the customer terminal: receives an input of a payment amount by the customer; displays, on a display, the payment amount entered by the customer; and receives the input of the payee shop authentication information by the payee shop while the payment amount being displayed, and the payment processing is processing for paying the payment amount entered by the customer to the payee shop selected by the customer; Claim 5 wherein the customer terminal receives an input of a payment amount by the customer and an input of a payment amount by the payee shop, the payment system determines whether the payment amount entered by the customer is matched with the payment amount entered by the payee shop, and the payment system executes the payment processing further based on a determination result; Claim 6 further comprises a shop terminal of each shop, the shop terminal of each shop and the server share payee shop authentication information of the shop by a first network, and the customer terminal sends the payee shop identification information and the payee shop authentication information entered by the payee shop by a second network that is different from the first network; Claim 7 wherein the customer terminal receives an input of a payment amount by the customer, the customer terminal sends the payment amount entered by the customer to the server, the payment system further comprises a shop terminal of each shop, the shop terminal of each shop: receives an input of a payment amount by the shop; receives an input of the payee shop authentication information by the shop; and sends the payment amount and the payee shop authentication information each entered by the shop to the server, the server stores the payee shop authentication information and a payment amount, which are received from the shop terminal of each shop, in association with payee shop identification information of the shop, and the server executes authentication processing based on the payee shop authentication information received from the customer terminal and the payee shop authentication information stored in association with payee shop identification information and a payment amount that are received from the customer terminal; Claim 8 wherein the server encrypts the payee shop authentication information entered by a shop using a payment amount entered by the shop as a cryptographic key, the server stores the payee shop authentication information encrypted by the server, and the server executes authentication processing by decoding the payee shop authentication information stored in association with payee shop identification information and the payment amount that are received from the customer terminal based on the payment amount; Claim 9 wherein each shop has an electronic stamp indicating payee shop authentication information of the shop, the customer terminal comprises a touch panel, the customer terminal receives an input of the payee shop authentication information by a contact between an electronic stamp of the payee shop and the touch panel; Claim 10 wherein the server: issues payee shop authentication information of each shop; and sends issued payee shop authentication information to each shop; Claim 14 wherein the customer terminal receives confirmation of the payee shop authentication information and a payment amount before sending the shop information to the sever and; Claim 15 wherein the payee store enters the payee shop authentication information directly into the customer terminal, but these features only serve to further limit the abstract idea of independent claims 1, 11, and 12, furthermore, merely using/applying a given machine learning in a computer environment such as merely using the computer as a tool to apply instructions of the abstract idea do nothing more than provide insignificant extra-solution activity since they amount to data gathering, analysis and outputting. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.
Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.
Regarding Step 2B
Claims 1-12, 14, and 15 do not amount to significantly more than the abstract idea. Independent claims 1 (similarly claims 11 and 12) include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
Claim 1. A payment system comprising: 
a customer terminal operated by a customer; and 
a server, wherein 
the server stores each of a plurality of pieces of payee shop identification information in association with payee shop authentication information which is unique to each of a plurality of payee shops, 
wherein the customer terminal: 
receives a selection of a payee shop by the customer; 
receives an input of the payee shop authentication information unique to the payee shop entered by the payee shop; and 
sends payee shop identification information of the payee shop and the payee shop authentication information entered by the payee shop to the server, 
the server executes authentication processing by comparing the payee shop authentication information received from the customer terminal to the payee shop authentication information stored in association with the payee shop identification information received from the customer terminal, and 
the payment system executes payment processing to the payee shop based on an authentication processing result.
The bolded limitations recited above in independent claim 1 (Similarly claims 11 and 12 also including a processor and a non-transitory computer-readable information storage medium.) do not include any additional elements that are sufficient to amount to "significantly more" than the judicial exception because the additional elements refer to an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of customer terminal, server, payment system and a non-transitory computer-readable information storage medium. These additional elements do not amount to "significantly more" than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Furthermore, claim 1, 11, and 12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a customer terminal, server, payment system and a non-transitory computer-readable information storage medium are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a customer terminal, server, and payment system see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; and for a non-transitory computer-readable information storage medium and a server see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Therefore, the additional elements in separately or in combination do not add significantly more.
Dependent claims 2-10, 14, and 15 merely recite further additional embellishments of the abstract idea of independent claims 1, 11, and 12 respectively, for example: Claim 2 wherein when the customer selects the payee shop, the customer terminal displays a message to prompt the payee shop to enter the payee shop authentication information on a display, and when the message is displayed, the customer terminal receives the input of the payee shop authentication information by the payee shop; Claim 3 wherein when the customer selects the payee shop, the customer terminal displays payee shop information indicating the payee shop on a display, and the customer terminal receives the input of the payee shop authentication information by the payee shop while the payee shop information being displayed; Claim 4 wherein the customer terminal: receives an input of a payment amount by the customer; displays, on a display, the payment amount entered by the customer; and receives the input of the payee shop authentication information by the payee shop while the payment amount being displayed, and the payment processing is processing for paying the payment amount entered by the customer to the payee shop selected by the customer; Claim 5 wherein the customer terminal receives an input of a payment amount by the customer and an input of a payment amount by the payee shop, the payment system determines whether the payment amount entered by the customer is matched with the payment amount entered by the payee shop, and the payment system executes the payment processing further based on a determination result; Claim 6 further comprises a shop terminal of each shop, the shop terminal of each shop and the server share payee shop authentication information of the shop by a first network, and the customer terminal sends the payee shop identification information and the payee shop authentication information entered by the payee shop by a second network that is different from the first network; Claim 7 wherein the customer terminal receives an input of a payment amount by the customer, the customer terminal sends the payment amount entered by the customer to the server, the payment system further comprises a shop terminal of each shop, the shop terminal of each shop: receives an input of a payment amount by the shop; receives an input of the payee shop authentication information by the shop; and sends the payment amount and the payee shop authentication information each entered by the shop to the server, the server stores the payee shop authentication information and a payment amount, which are received from the shop terminal of each shop, in association with payee shop identification information of the shop, and the server executes authentication processing based on the payee shop authentication information received from the customer terminal and the payee shop authentication information stored in association with payee shop identification information and a payment amount that are received from the customer terminal; Claim 8 wherein the server encrypts the payee shop authentication information entered by a shop using a payment amount entered by the shop as a cryptographic key, the server stores the payee shop authentication information encrypted by the server, and the server executes authentication processing by decoding the payee shop authentication information stored in association with payee shop identification information and the payment amount that are received from the customer terminal based on the payment amount; Claim 9 wherein each shop has an electronic stamp indicating payee shop authentication information of the shop, the customer terminal comprises a touch panel, the customer terminal receives an input of the payee shop authentication information by a contact between an electronic stamp of the payee shop and the touch panel; Claim 10 wherein the server: issues payee shop authentication information of each shop; and sends issued payee shop authentication information to each shop; Claim 14 wherein the customer terminal receives confirmation of the payee shop authentication information and a payment amount before sending the shop information to the sever and; Claim 15 wherein the payee store enters the payee shop authentication information directly into the customer terminal. Specifically, for a customer terminal, a shop terminal, server, and payment system see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for a non-transitory computer-readable information storage medium and a server see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory; and for networks see MPEP §2106.05(d) (II) (i) discussing receiving or transmitting data over a network. For display and touch panel, see MPEP §21106.05(f) discussing amounting to mere instructions to apply the abstract idea on a generic computer. See Spec. page 9, l. 18-23 discussing the touch panel as generic interchangeable technology and page 9, l. 25-28 discussing the display as generic interchangeable technology Therefore, the additional elements in separately or in combination do not add significantly more.
Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer as a tool and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 11, and 12 since they fail to impose any meaningful limits on practicing the abstract idea. Accordingly, all of the dependent claims also fail to amount to "significantly more" than an abstract idea.
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-12, 14, and 15 are directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-8, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatenable by EP 2128809 A1 to Stals et al. (“Stals”) in view of U.S. Pat. Pub. No. 2010/0036741 to Cleven et al. (“Cleven”).

8.	With regards to claim 1 (similarly claims 11 and 12), Stals disclosed the limitations of,
a customer terminal operated by a customer (See [0011] discussing the second entity.); and 
a server (See [0011] discussing the server.), wherein 
the server stores each of a plurality of pieces of payee shop identification information in association with payee shop authentication information (See Fig. 1A, [0028] discussing the first and second entity identification information and [0031]-[0032] discussing the server receiving the transaction information to perform a matching with the server-stored database.), 
wherein the customer terminal: 
receives a selection of a payee shop by the customer (See Fig. 4A depicting the identification code reader, [0019] discussing the input of selling party ID, [0028] discussing initial transaction information, and [0044] discussing the scanning of the entity identification code. The examiner is interpreting the scanning as selecting.); 
receives an input of the payee shop authentication information …entered by the payee shop customer (See Fig. 4A, [0019] discussing the input of selling party ID. See also [0028] discussing initial transaction information.); and 
sends payee shop identification information of the payee shop and the payee shop authentication information entered by the payee shop to the server (See Fig. 1 A depicting the information of the 1st and 2nd message being sent to the server and matched. See also [0031] discussing the second entity transmitting information to the server and [0044]-[0046] discussing the interactions between the first entity, second entity, and the server.), 
the server executes authentication processing by comparing the payee shop authentication information received from the customer terminal to the payee shop authentication information stored in association with the payee shop identification information received from the customer terminal customer (See Fig. 1A depicting message matcher, [0031] discussing the extraction of message information and matching the information [0037]-[0038] discussing the matching of predetermined information), and 
the payment system executes payment processing to the payee shop based on an authentication processing result customer (See [0032] discussing a positive outcome of the matching and completing the transaction.).
Stals does not expressly disclose the limitation of,
which is unique to each of a plurality of payee shops
However, Cleven teaches at [0037] that it would have been obvious to one of ordinary skill in the transaction art to include the ability to have unique to each of a plurality of payee shops (See [0037] discussing the unique identification for each merchant.). 
Therefore, it would have been obvious for one of ordinary skill in the transaction art before the effective filing date of the claimed invention to have modified the teachings of Stals to include the ability to have unique to each of a plurality of payee shops, as disclosed by Cleven. One of ordinary skill in the art would have been motivated to make this modification in order to minimize improper transitions (Cleven [0048]).  
	
9.	With regards to claim 2, Stals disclosed the limitations of,
wherein when the customer selects the payee shop, the customer terminal displays a message to prompt the payee shop to enter the payee shop authentication information on a display (See Fig. 4A depicting the identification code reader, [0019] discussing the input of selling party ID, [0028]-[0029] discussing initial transaction information, and [0044] discussing the scanning of the entity identification code. The examiner is interpreting the scanning as selecting.), and 
when the message is displayed, the customer terminal receives the input of the payee shop authentication information by the payee shop (See [0044] discussing the transaction information input.).  

10.	With regards to claim 3, Stals disclosed the limitations of,
wherein when the customer selects the payee shop, the customer terminal displays payee shop information indicating the payee shop on a display (See Fig. 4A depicting the identification code reader, [0019] discussing the input of selling party ID, [0028]-[0029] discussing initial transaction information, and [0044] discussing the scanning of the entity identification code. The examiner is interpreting the scanning as selecting.), and 
the customer terminal receives the input of the payee shop authentication information by the payee shop while the payee shop information being displayed(See [0044] discussing the transaction information input.).  

11.	With regards to claim 4, Stals disclosed the limitations of,
wherein the customer terminal: 
receives an input of a payment amount by the customer (See, [0028]-[0029] discussing input of initial transaction information, and [0070] discussing entering the amount.); 
displays, on a display, the payment amount entered by the customer (See [0070] discussing displaying the price or the amount.); and 
receives the input of the payee shop authentication information by the payee shop while the payment amount being displayed (See [0070] discussing transmitting of shop/store ID.), and 
the payment processing is processing for paying the payment amount entered by the customer to the payee shop selected by the customer (See [0032] discussing a positive outcome of the matching and completing the transaction.).  

12.	With regards to claim 5, Stals disclosed the limitations of,
wherein the customer terminal receives an input of a payment amount by the customer and an input of a payment amount by the payee shop (See, [0028]-[0029] discussing input of initial transaction information, and [0070] discussing entering the amount.), 
the payment system determines whether the payment amount entered by the customer is matched with the payment amount entered by the payee shop (See [0014] discussing the messages being matched based on transaction information and [0028] discussing the transaction information as price.) , and 
the payment system executes the payment processing further based on a determination result (See [0032] discussing a positive outcome of the matching and completing the transaction.).  

13.	With regards to claim 6, Stals disclosed the limitations of,
the payment system further comprises a shop terminal of each shop (See [0011] discussing the Point of Sale (POS).), 
the shop terminal of each shop and the server share payee shop authentication information of the shop by …network (See [0014] discussing the first entity transmitting the message to a server. The examiner is interpreting this transmission as a network.), and 
the customer terminal sends the payee shop identification information and the payee shop authentication information entered by the payee shop (See [0042]-[0043] discussing the second entity communicating the message by a network.).
Stals is silent on the limitation of,
a second network that is different from the first network  
Stals discloses the claimed invention except for second different network.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include multiple networks, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, page 37, line 1-5, applicant has not disclosed any criticality for the claimed limitations.

14.	With regards to claim 7, Stals disclosed the limitations of,
the customer terminal receives an input of a payment amount by the customer (See, [0028]-[0029] discussing input of initial transaction information, and [0070] discussing entering the amount.), 
the customer terminal sends the payment amount entered by the customer to the server (See [0042]-[0043] discussing the second entity communicating the message by a network to the server.), 
the payment system further comprises a shop terminal of each shop (See [0011] discussing the Point of Sale (POS) of the selling entity.), 
the shop terminal of each shop: 
receives an input of a payment amount by the shop (See [0044] discussing the transaction information received by the second entity, [0028] discussing the transaction information as price, and [0070] discussing receiving the amount.); 
receives an input of the payee shop authentication information by the shop (See [0028] discussing transaction information and [0014] discussing the first entity transmitting the message to a server.; and 
sends the payment amount and the payee shop authentication information each entered by the shop to the server (See [0031]-[0032] discussing the server receiving the transaction information to perform a matching with the server-stored database and [0028] discussing the transaction information as price.), 
the server stores the payee shop authentication information and a payment amount, which are received from the shop terminal of each shop, in association with payee shop identification information of the shop (See [0031]-[0032] discussing the server receiving the transaction information to perform a matching with the server-stored database.), and 
the server executes authentication processing based on the payee shop authentication information received from the customer terminal and the payee shop authentication information stored in association with payee shop identification information and a payment amount that are received from the customer terminal (See [0031]-[0032] discussing the server receiving the transaction information to perform a matching with the server-stored database, [0014] discussing the messages being matched based on transaction information, and [0028] discussing the transaction information as price).  

15.	With regards to claim 8, Stals disclosed the limitations of,
the server encrypts the payee shop authentication information entered by a shop using a payment amount entered by the shop as a cryptographic key (See [0065] discussing the using of the server to encrypt information with a public/private key pair and [0028] discussing price in the information.), 
the server stores the payee shop authentication information encrypted by the server (See [0031]-[0032] discussing the server receiving the transaction information to perform a matching with the server-stored database. See also [0065] discussing the using of the server to encrypt information with a public/private key pair and [0028] discussing price in the information.), and 
the server executes authentication processing by decoding the payee shop authentication information stored in association with payee shop identification information and the payment amount that are received from the customer terminal based on the payment amount (See [0031]-[0032] discussing the server receiving the transaction information to perform a matching with the server-stored database, [0014] discussing the messages being matched based on transaction information, and See also [0065] discussing the using of the server to encrypt information with a public/private key pair and [0028] discussing price in the information.).  

16.	With regards to claim 14, Stals disclosed the limitations of,
wherein the customer terminal receives confirmation of the payee shop authentication information and a payment amount before sending the shop information to the sever (See [0070] showing the operational flow including the user device receiving transactional information including price.).  

17.	With regards to claim 15, Stals disclosed the limitations of,
wherein the payee store enters the payee shop authentication information directly into the customer terminal (See [0035], [0042], [0043], and [0057] discussing sharing authentication information with the shop such as a QR code.).



18.	Claims 9 is rejected under 35 U.S.C. 103 as being unpatenable by Stals and Cleven in view of U.S. Pat. Pub. No. 2018/0107296 to Uenishi et al. (“Uenishi”).

19.	With regards to claim 9, Stals disclosed the limitations of,
each shop has an electronic stamp indicating payee shop authentication information of the shop (See [0035], [0042], [0043], and [0057] discussing sharing authentication information with the shop such as a QR code.), 
Stals is silent on the limitation of,
the customer terminal comprises a touch panel, 
the customer terminal receives an input of the payee shop authentication information by a contact between an electronic stamp of the payee shop and the touch panel.  
However, Uenishi teaches at [0016] and [0034] that it would have been obvious to one of ordinary skill in the authentication art to include the customer terminal comprises a touch panel (See [0034] discussing a terminal as a multi-touch type touch panel), and the customer terminal receives an input of the payee shop authentication information by a contact between an electronic stamp of the payee shop and the touch panel (See [0016] discussing an electronic stamps interaction with the touch panel.). 
Therefore, it would have been obvious for one of ordinary skill in the authentication art before the effective filing date of the claimed invention to have modified the teachings of Stals and Cleven to include the customer terminal comprises a touch panel, and the customer terminal receives an input of the payee shop authentication information by a contact between an electronic stamp of the payee shop and the touch panel, as disclosed by Uenishi. One of ordinary skill in the art would have been motivated to make this modification in order to authenticate a transaction (Uenishi [0042]).  


20.	Claims 10 is rejected under 35 U.S.C. 103 as being unpatenable by Stals and Cleven in view of U.S. Pat. Pub. No. 2006/0242058 to Torto et al. (“Torto”).

21.	With regards to claim 10, Stals is silent on the limitations of,
the server:
issues payee shop authentication information of each shop; and 
sends issued payee shop authentication information to each shop.  
However, Torto teaches at [0174] and [0164] that it would have been obvious to one of ordinary skill in the transaction art to include the ability for a server to issue and send payee shop authentication information of each shop (See [0174] discussing the bypass server issuing unique bypass ID to each one of the merchant servers and [0164] discussing the merchant ID being provided to the merchant). 
Therefore, it would have been obvious for one of ordinary skill in the transaction art before the effective filing date of the claimed invention to have modified the teachings of ___ to include the ability for a server to issue and send payee shop authentication information of each shop, as disclosed by Torto. One of ordinary skill in the art would have been motivated to make this modification in order to allow the financial institutions to uniquely identify the merchant and ensure payment is properly provided (Torto [0165]).  


Response to Arguments
22.	Applicant’s arguments, see Remarks, filed 3/14/2022, with respect to the rejection(s) of claim(s) 1-12, 14, and 15 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stals and Cleven for claims 1-8, 11, 12, 14, and 15; Stals, Cleven, and Uenishi for claim 9; and Stals, Cleven, and Torto for claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                        Michael.walker@uspto.gov